DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 1, line 7, delete “secondary terminals (X1, X2 and X3)” and add --three secondary terminals, wherein the three secondary terminals comprise a first secondary terminal (X1), a second secondary terminal (X2), and a third secondary terminal (X3),--.
Claim 1, line 9, replace “the magnetic fields” to --magnetic fields--.












An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Detorre (Reg. No. 61,801) on 06/02/2022.

The application has been amended as follows:
Claim 1, line 7, replace “a such way” to --such a way--.
Claim 1, line 8, before “secondary terminal (X2)” add --second--.
Claim 1, line 10, replace “the voltage” with --a voltage--.
Claim 1, lines 10-11, replace “the high voltage winding” with --a high voltage winding--.
Claim 4, line 3, delete “secondary terminals (X1, X2 and X3)” and add --first secondary terminal (X1), the second secondary terminal (X2), and the third secondary terminal (X3)--.










Reasons for Allowance
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, the interleaved windings arrangement comprises two low voltage secondary windings (BT1 and BT2), the low voltage secondary windings (BT1 and BT2) comprise conductors, the conductors are interleaved adjacent to each other, and the conductors of the low voltage secondary windings (BT1 and BT2) are connected to three secondary terminals, wherein the three secondary terminals comprise a first secondary terminal (X1), a second secondary terminal (X2), and a third secondary terminal (X3), in such a way that when current flows through the second secondary terminal (X2), the current flowing through the low voltage secondary windings (BT1 and BT2) flows in opposite directions to each other, and magnetic fields generated around the conductors have opposite directions, so that a voltage induced in a high voltage winding is decreased.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837